DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s application filed on September 4, 2020 is acknowledged. Accordingly claims 1-18 remain pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a blockchain wallet, which is a statutory category of invention, 
Claim 9 is directed to a method, which is a statutory category of invention and 
Claim 16 is directed to method, which is a statutory category of invention.
Step 2a: 
While claims 1, 9 and 16 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “reducing the size of data” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites “storing reduced data version….” See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1, 9 and 16 recites: “storing reduced data version….” Reduced data version storing additional information sufficient to verify the data ….These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity. The limitations that set forth this abstract idea include: 
storing a reduced data version of a distributed ledger that is associated with a user, where the distributed ledger is stored by multiple different parties, and where the reduced data version of the distributed ledger provides specified entries of the ledger that are associated with the user’s own transactions, the reduced data version of the distributed ledge stores additional information from the ledger, the additional information being sufficient to verify cryptographically that the specified entries of the reduced data version of the ledger are correct, and where the reduced data version of the distributed ledge does not store other entries of the distributed ledger, where the other entries are entries that are not the specified entries.....….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a blockchain wallet”, merely uses a computer as a tool to perform the abstract idea. The use of “a blockchain wallet”, does no more than generally link the abstract idea to a particular field of use, the use of “a blockchain wallet”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “a blockchain wallet”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “a blockchain wallet”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims merely recites the concept of ““reducing the size of data” using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-8, 10-15 and 17-18 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-8, 10-15 and 17-18 merely extend the abstract idea of claims 1, 9 and 16 by describing the use of blockchain wallet computer device or processor to storing reduced version of data…. and only serve to add additional layers of abstraction to the abstract idea of claims 1, 19 and 29. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2 and 11, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm:
Claim 2 recites “…data version of distributed ledger leaves off…”
Claim 11 recites“…data version of distributed ledger leaves off…”
Claims 4 and 13 recites “operating a skill that teaches …”
The specification does not describe the manner in which the claimed functions are achieved. Therefore, the specification does not provide a sufficient written description to demonstrate that applicant had possession of the claimed invention (MPEP 2161.01)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasirstein U.S. Patent No. 10,261,711 B1 in view of Novotny et al (hereinafter “Novotny”) U.S. Patent Application Publication No. 2019/0372772 A1.

As per claims 1, 9 and 16, Pasirstein discloses a blockchain wallet, comprising:
a file storage device, storing a reduced data version of a distributed ledger that is associated with a user, where the distributed ledger is stored by multiple different parties (col.8, lines 54-68, which discloses that “In various embodiments, the prior status validation module 320 hashes the original row in the existing data store 120 (e.g., the row as it was prior to being updated by the transaction) and compares the result to the hash for the row stored in the reduced representation maintained by the hashing module 310.”), and 
where the reduced data version of the distributed ledger provides specified entries of the ledger that are associated with the user’s own transactions, the reduced data version of the distributed ledge stores additional information from the ledger, the additional information being sufficient to verify cryptographically that the specified entries of the reduced data version of the ledger are correct (col. 8, lines 54-68, which discloses that “In various embodiments, the prior status validation module 320 hashes the original row in the existing data store 120 (e.g., the row as it was prior to being updated by the transaction) and compares the result to the hash for the row stored in the reduced representation maintained by the hashing module 310.”), and 
where the reduced data version of the distributed ledge does not store other entries of the distributed ledger, where the other entries are entries that are not the specified entries (col. 8, lines 54-68, which discloses that “In various embodiments, the prior status validation module 320 hashes the original row in the existing data store 120 (e.g., the row as it was prior to being updated by the transaction) and compares the result to the hash for the row stored in the reduced representation maintained by the hashing module 310.”).
Alternatively Novotny discloses the wallet, where the reduced data version of the distributed ledge does not store other entries of the distributed ledger, where the other entries are entries that are not the specified entries (0020, which discloses that “which support a blockchain that stores a difference (delta) of an asset that is modified by a transaction rather than an entire replica of the asset. During a first transaction of the asset on the distributed ledger, all values of the asset may be committed to the ledger. However, for each subsequent transaction that modifies the asset, only the values of the asset that are modified by that transaction may be stored on the distributed ledger while unmodified values are excluded.”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Pasirstein and incorporate a method further comprising: where the reduced data version of the distributed ledge does not store other entries of the distributed ledger, where the other entries are entries that are not the specified entries in view of the teachings of Novotny in order to reduce the amount of data that is replicated or stored on the distributed ledger because only the changes are replicated and stored.

As per claims 2 and 11, Pasirstein further discloses the wallet, wherein the file storage device also stores values indicating a location in the distributed ledger where the reduced data version of the distributed ledger leaves off (col. 4, lines 43-52).

As per claims 3 and 12, Pasirstein further discloses the wallet, wherein the file storage device stores a first format of distributed ledger as a first distributed ledger part and also stores a second format wallet of distributed ledger as a second distributed ledger part, all within a single wallet structure (col. 4, lines 43-52).

As per claim 4 and 13, Pasirstein further discloses the wallet, further comprising operating using a skill that provides information for a computer system about how to store information for a specific format of distributed ledger within the same wallet structure (col. 4, lines 43-52).

As per claim 5, Pasirstein further discloses the wallet, where the additional information includes at least a hash value relating to previous blocks of information (col. 8, lines 54-68).

As per claim 6 and 14, Pasirstein further discloses the wallet, wherein the specified entries representing the user’s own transactions include only those which are newer than a specified date (col. 8, lines 54-68).

As per claim 7, Pasirstein further discloses the wallet, further comprising:
a processor, which processes the distributed ledger, to determine the reduced ledger set, and at any specific time processes new entries in the distributed ledger, and adds specified ones of said new entries to the reduced data set, the specified ones including entries that are associated with the user’s own transactions and entries that are necessary to cryptographically verify the entries that are associated with the user’s own transactions (col. 8, lines 54-68).

As per claim 8 and 15, Pasirstein further discloses the wallet, wherein the specified entries representing the user’s own transactions include only a specified number of transactions (col. 5, lines 10-28).

As per claim 10, Pasirstein further discloses the method as in claim 9, further comprising synchronizing the reduced size version of the distributed ledger to the distributed ledger (col. 13, lines 35-45).

As per claim 16, Pasirstein discloses a method comprising: 
reading a distributed ledger that is stored by multiple different parties (col.8, lines 54-68, which discloses that “In various embodiments, the prior status validation module 320 hashes the original row in the existing data store 120 (e.g., the row as it was prior to being updated by the transaction) and compares the result to the hash for the row stored in the reduced representation maintained by the hashing module 310.”), and 
creating and storing a reduced ledger, from the distributed ledger, where the reduced ledger includes transactions for a specified user (col.8, lines 54-68, which discloses that “In various embodiments, the prior status validation module 320 hashes the original row in the existing data store 120 (e.g., the row as it was prior to being updated by the transaction) and compares the result to the hash for the row stored in the reduced representation maintained by the hashing module 310.”), and 
where the reduced ledger includes additional transactions which can be used to cryptographically verify the transactions for the specified user (col.8, lines 54-68, which discloses that “In various embodiments, the prior status validation module 320 hashes the original row in the existing data store 120 (e.g., the row as it was prior to being updated by the transaction) and compares the result to the hash for the row stored in the reduced representation maintained by the hashing module 310.”), and 
where the reduced ledger excludes multiple transactions for users other than the specified user (col. 8, lines 54-68, which discloses that “In various embodiments, the prior status validation module 320 hashes the original row in the existing data store 120 (e.g., the row as it was prior to being updated by the transaction) and compares the result to the hash for the row stored in the reduced representation maintained by the hashing module 310.”).
Alternatively Novotny discloses the wallet, where the reduced ledger excludes multiple transactions for users other than the specified user (0020, which discloses that “which support a blockchain that stores a difference (delta) of an asset that is modified by a transaction rather than an entire replica of the asset. During a first transaction of the asset on the distributed ledger, all values of the asset may be committed to the ledger. However, for each subsequent transaction that modifies the asset, only the values of the asset that are modified by that transaction may be stored on the distributed ledger while unmodified values are excluded.”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Pasirstein and incorporate a method further comprising: where the reduced ledger excludes multiple transactions for users other than the specified user in view of the teachings of Novotny in order to reduce the amount of data that is replicated or stored on the distributed ledger because only the changes are replicated and stored.

As per claim 17, Pasirstein further discloses the method, wherein the reduced ledger also excludes multiple transactions for specified entries representing the user’s own transactions which are older than a specified date (col. 8, lines 54-68).

As per claim 18, Pasirstein further discloses the method, wherein the reduced ledger also excludes multiple transactions for specified entries representing the user’s own transactions beyond a certain number of transactions (col. 5, lines 10-28).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        July 14, 2022